Notice of Pre-AIA  or AIA  Status
The present application, filed on or after     March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-7, 9, 13, 15-17 and 20-32 are pending in the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2022 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of the species of Example 414 found on page 104 of the instant specification, and in Figure 4 on page 213 (reproduced below), 
N-((1r,4S)-4-(3-chloro-4-cyanophenoxy)cyclohexyl)-2-((3S)-3-((4-(2-(2,6-dioxopiperidin-3-yl)-1,3-dioxoisoindolin-5-yl)piperazin-1-yl)methyl)pyrrolidin-1-yl)pyrimidine-5-carboxamide

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


in the reply filed on September 15, 2020 was acknowledged in a previous Office Action.  The requirement was deemed proper and therefore made FINAL in a previous Office Action.

	Rejections made in the previous Office Action that do not appear below have been overcome by Applicant’s amendments to the claims.  Therefore, arguments pertaining to these rejections will not be addressed.


	As a result of the current amendments to the claims per the Amendment filed August 31, 2022 and new filings of copending applications, the following rejections now apply.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 31, 2022 was filed after the mailing date of the final Office Action on 
May 31, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the Restriction Requirement of July 13, 2020 on page 3 (reproduced in-part below), it was requested that Applicant indicate how the elected species was embraced by the instant claims by providing definitions of the variables listed in the independent claims.

    PNG
    media_image2.png
    325
    636
    media_image2.png
    Greyscale


Applicant has now provided an explanation of how the elected species is embraced by the claims (see pages 50-51 of the Remarks section dated August 31, 2022 - reproduced below).



    PNG
    media_image3.png
    435
    616
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    290
    588
    media_image4.png
    Greyscale


The Examiner thanks Applicant for the provided explanation.  The Examiner has reviewed Applicant’s explanation of how the elected species is embraced by the claims.  However, the R variable was not defined in Applicant’s explanation other than stating that 
“R being modified to be covalently joined to the linker group”.  The definition of the R variable is found in paragraph [0087] on page 24 and in paragraph [0110] on page 34 of the instant specification (reproduced in-part below),

    PNG
    media_image5.png
    210
    689
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    89
    673
    media_image6.png
    Greyscale

Therefore, the R variable does not represent a bond but must be present as either a functional group or an atom.  Further, the specification does not disclose how the R variable “is modified to be covalently joined”. 
In previous Office Actions, the Examiner has provided an explanation of how the elected species of Example 414 is embraced by the instant claims wherein the R variable represents a heterocyclyl.  Applicant had not refuted this explanation previously.  See below explanation.
The elected species of Example 414,
N-((1r,4S)-4-(3-chloro-4-cyanophenoxy)cyclohexyl)-2-((3S)-3-((4-(2-(2,6-dioxopiperidin-3-yl)-1,3-dioxoisoindolin-5-yl)piperazin-1-yl)methyl)pyrrolidin-1-yl)pyrimidine-5-carboxamide

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
,
is embraced by the claims when in a compound of the structure,
ABM-L-CLM,
CLM represents chemical structure (a),
 
    PNG
    media_image7.png
    152
    253
    media_image7.png
    Greyscale
,
Q1=CH; Q2=CH; Q4=CH; W represents C=O; X=O;  
Q3=C substituted with R and R is a heterocyclyl covalently joined to the linker (L) and n=1; 
Z=O; A=absent; G=H;

L represents -(AL)q- wherein q=2; 
the 1st AL=CRL1RL2 wherein RL1=H and RL2=H; and the 2nd  AL=C5heterocyclyl;
ABM represents the structure,

    PNG
    media_image8.png
    159
    417
    media_image8.png
    Greyscale
,
W1=aryl substituted with halo and cyano;
the Y3 attached to W1 represents oxygen; 
Q=6-membered ring with zero heteroatoms; RQ=H; 
there are two (2) Y3 variable substituents between variables Q and W2 wherein the 1st Y3 (attached to variable W2) represents C=O and the 2nd Y3 (attached to variable Q) represents NRY2 wherein RY2=H; and
W2=heteroaryl.



Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  
a)	in claim 1, under the definition of variable AL, a space is needed after “1-4”, both occurrences (the 6th and 7th lines from the bottom of page 4); and
b)	in claim 20, there are a number of claimed compounds which are not completely legible (see both compounds on pages 26-27).  

Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-7, 9, 13, 15-17 and 20-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the definition of the R variable makes claim 1 confusing and therefore, indefinite.  The R variable is found in the chemical structure, 
    PNG
    media_image9.png
    182
    306
    media_image9.png
    Greyscale
, under the definition of variable CLM and the “n” variable represents 1 to 4.  The R variable in independent claim 1 has been amended as follows:

    PNG
    media_image10.png
    59
    565
    media_image10.png
    Greyscale
.
It is not clear how the R variable is modified as stated in currently amended claim 1.  The definition of the R variable is found in paragraph [0087] on page 24 and in paragraph [0110] on page 34 of the instant specification (reproduced in-part below),

    PNG
    media_image5.png
    210
    689
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    89
    673
    media_image6.png
    Greyscale

According to the definition of variable R, variable R represents either a functional group or an atom.
The definition of R variable in the specification does not support the R variable representing a bond.  The specification does not disclose how the R variable “is modified to be covalently joined”.  The R variable definition in Claim 1 embraces mono-valent substituents such as -Cl, -F, -Br, -CN, etc. as well as embraces di-valent substituents when R’ represents a bond such as 
-CONR’R”, -OR’, -NR’R”, -SR’, etc.  Which R substituents are modified and how are the substituents modified?  Therefore, the metes and bounds of independent claim 1 cannot be ascertained.  See claim 9 for same. 
In claim 1, a valence problem is raised due to the definition of variable n and the definitions of variables Q1, Q2, Q3 and Q4.  Variables Q1, Q2, Q3 and Q4 can independently represent CH or CR.  Variable n represents 1 to 4 in the chemical structure, 
    PNG
    media_image9.png
    182
    306
    media_image9.png
    Greyscale
 .  Therefore, there is no available carbon atoms in the Q1-Q4 aromatic ring to which the R variable can be variably attached.  For instance, it is not proper for any of Q1, Q2, Q3 or Q4 to represent CH or CR and one or more (since n represents 1 or 2 or 3 or 4) of Q1, Q2, Q3 and/or Q4 be substituted by R.  Therefore, independent claim 1 is indefinite.  This rejection can be overcome by replacing the structure, 
    PNG
    media_image11.png
    142
    276
    media_image11.png
    Greyscale
,  with the structure 

    PNG
    media_image12.png
    126
    270
    media_image12.png
    Greyscale
 , as disclosed in paragraph [0088] on page 24 of the instant specification, and deleting variable definitions from claim 1 (and any dependent claim) which would no longer be needed (such as Q1, Q2, X, G, etc.).
In claim 1, a valence problem is raised when R’ and/or R” represent a bond.  R’ and R” are used to define variable R substituents such as -NR’SO2NR’R”, -CR’=CR’R”, -R’NR’R”, etc.  A dangling valence problem arises in such substituents when mono-valent substituents are required.  The claimed compounds should not have dangling valences.  Claims of the “dangling valence” type in which only the portion of the structure responsible for the activity is defined in the claim are indefinite because the claims are of indeterminate in scope and generally broader than any possible supporting disclosure. Ex parte Diamond, 123 USPQ 167 (POBA 1959).
	In claim 1, under the definition of variables RL1, RL2 and RL3, an “or” should be added before “CON(C1-8alkyl)2” for proper Markush language format (line 1 of page 5).
Claims dependent on independent claim 1 which do not remedy the problems cited above for claim 1 are also found indefinite. 
In claim 15, an “or” should be added before Compound (625) for proper Markush language format.
In claim 17, the word “additional” should be deleted since a first anti-cancer agent has not been identified.
Claim 20 is confusing because it is not clear if the intent was for the compound,

    PNG
    media_image13.png
    109
    619
    media_image13.png
    Greyscale
,
to be delete since there are lines above and below structure and to ensure that independent claim 20 is embraced the proper Markush grouping of independent claim 1 and avoid an improper Markush rejection.  Clarification is required.
	In claim 22, an “or” should be added before the last compound listed for proper Markush language format.
In claim 32, an “or” should be added before the last compound listed for proper Markush language format.

Response to Arguments
Applicant’s arguments filed August 31, 2022 have been fully considered.  Applicant argues that claim 1 has been amended to recite the following language:

    PNG
    media_image10.png
    59
    565
    media_image10.png
    Greyscale
.
Applicant therefore argues that claim 1 is now clear.
In response, it is disagreed that claim 1 is now clear.  As stated in the above rejection, it is not clear how the R variable is modified as stated in currently amended claim 1.  According to the definition of variable R in the specification (see page 24), variable R represents either a functional group or an atom.  The definition of R variable in the specification does not support the R variable representing a bond.  The specification does not disclose how the R variable “is modified to be covalently joined”.  The R variable definition in Claim 1 embraces mono-valent substituents such as -Cl, -F, -Br, -CN, etc. as well as embraces di-valent substituents (when R’ represents a bond) such as 
-CONR’R”, -OR’, -NR’R”, -SR’, etc.  Which R substituents are modified and how are the substituents modified?  Therefore, Applicant’s argument is not persuasive.
Applicant argues that the definitions of variables Q1, Q2, Q3, and Q4 have been amended.  Applicant argues that a person of ordinary skill in the art would understand that in the CLM when n is 1 requires that one position on the aromatic ring in the CLM (i.e., one of Q1, Q2, Q3 or Q4) is carbon substituted with R that is modified to be covalently joined to the linker group.  Applicant provides an analogy using the structure, 
    PNG
    media_image14.png
    72
    127
    media_image14.png
    Greyscale
.
In response, Applicant’s arguments have been considered.  Applicant’s analogy is not representative of the problem in the instant claims since the carbons at the 2-6 positions of the nitro-phenyl in his analogy do not already have fixed a hydrogen or a fixed R group as found in the instant claims.  In instant claim 1, CLM represents the structure, 
    PNG
    media_image15.png
    157
    289
    media_image15.png
    Greyscale
wherein Q1-Q4 represents either CH or CR.  Therefore, Applicant’s argument is not persuasive.  As stated above, the rejection can be overcome by replacing the structure, 
    PNG
    media_image11.png
    142
    276
    media_image11.png
    Greyscale
, with the structure, 
    PNG
    media_image12.png
    126
    270
    media_image12.png
    Greyscale
, as disclosed in paragraph [0088] on page 24 of the instant specification, and deleting variable definitions from claim 1 which would no longer be needed (such as Q1, Q2, X, G, etc.).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9, 13, 15-17 and 20-32 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the conflicting claims of the following co-pending applications. See Table below.
Copending Application No.
{USPG PUB, if available}
Conflicting Claims
See especially
(c) = compound
(m) = method of 
    using compound
(p) = process for manufacturing
17/075,808
{US 2021/0113557}
1-31
the 1st compound listed in claim 12 (which is the elected species of Example 414 in the instant application) and Compound (I-b) listed in claim 12 (which is the same as Compound 399 claimed in instant claim 15 and claimed in instant claim 22)
(m)
17/506,324

1-24
Claim 3
(c), (m)
17/539,679
{US 2022/0259154}
35-41
Claim 35
(c), (m)
17/313,679

1-20 and 22-91
Claim 1
(c), (p)
17/548,161
{US 2022/0184078}
1-19, 34-52, 54-61, 83-103
Claims 19, 34, 55 and 94
(m)
17/317,235
{US 2021/0353621}
1-5 and 13-37
Claim 13 and 28
(m)
17/571,018

39, 42, 43 and 
46-63
Claim 63 (bottom of page 74)
(c), (m)

.
Although the conflicting claims are not identical, they are not patentably distinct from each other because there is an overlap of subject matter claimed in copending Application 17/506,324 with the instant claimed invention.  The remaining copending applications claim compounds which anticipate the instant claimed invention and/or claims a method of using compounds which anticipate the instant claimed invention.  One skilled in the art would thus be motivated to prepare products embraced by the claims in copending applications to arrive at the instant claimed products with the expectation of obtaining additional beneficial products which would be useful in treating prostate cancer.  The instant claimed invention would have been suggested to one skilled in the art and therefore, the instant claimed invention would have been obvious to one skilled in the art.
The instant application shares a common inventor and/or has the same assignee with each of the copending applications.  Therefore, the instant claimed invention is anticipated and/or rendered obvious over the claims in each of the copending applications. 

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  


Response to Arguments
Applicant’s arguments filed August 31, 2022 have been fully considered.  Applicant argues that the cancellation of claims 18 and 19 renders the provisional obviousness-type double patenting rejection moot and that the instant application predates the effective filing date of copending Application  17/075,808.
In response, copending Application 17/075,808 claims a method of using compounds which anticipate the instant currently amended claimed invention.  Since the provisional obviousness-type double patenting rejection is not the only rejection remaining against the claims, the provisional obviousness-type double patenting rejection over the claims in copending Application 17/075,808 is maintained.




	As a result of the Q variable now embracing a 
4-membered alicyclic in currently amended independent claim 1, the following rejection now applies.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9, 23 and 24 are rejected under 
35 U.S.C. 102(a)(1) as being anticipated by:
a)	the Compound of Chemical Abstracts Registry Number 1818885-25-4 {entered into the Registry file on STN CAS ONLINE November 10, 2015}, 


    PNG
    media_image16.png
    268
    817
    media_image16.png
    Greyscale
; and

b)	the Compound of PubChem CID 118435243 {National Center for Biotechnology Information. "PubChem Compound Summary for CID 118435243" PubChem, https://pubchem. ncbi.nlm.nih.gov/compound/118435243. Accessed 
September 15, 2022, create date February 23, 2016},

    PNG
    media_image17.png
    288
    267
    media_image17.png
    Greyscale
.

The Compound of Chemical Abstracts Registry Number 1818885-25-4 and the Compound of PubChem CID 118435243 is the same compound and is embraced by the instant currently amended claimed invention as follows:
a compound of the instant structure,
ABM-L-CLM,
CLM represents chemical structure (a),
 
    PNG
    media_image7.png
    152
    253
    media_image7.png
    Greyscale
,
Q1=CH; 
Q2=CH; 
Q3=CH;
n=1; 
Q4=C substituted with R;
R= -NR’R”; 
R’= a bond; 
R”=hydrogen;  
W=C(=O); 
X=O;  
Z=O; 
A=hydrogen; 
G=H;

L represents -(AL)q- wherein q=10; 
AL=combinations of O and CRL1RL2 
RL1=hydrogen;
RL2=hydrogen;

ABM represents the structure,

    PNG
    media_image8.png
    159
    417
    media_image8.png
    Greyscale
,
W1=aryl substituted with halogen and cyano;
the Y3 (attached to W1)= oxygen; 
Q= a 4-membered alicyclic substituted with 4 RQ; 
RQ=C1 alkyl; 
there are two (2) Y3 variable substituents between variables Q and W2 wherein 
the 1st Y3 (attached to variable W2) represents C=O and 
the 2nd Y3 (attached to variable Q) represents NRY2 wherein RY2=H; and
W2=aryl.

Therefore, the Compound of Chemical Abstracts Registry Number 1818885-25-4 and the Compound of PubChem CID 118435243 anticipate the instant claimed invention.
The elected species of Example 414 is not allowable.  See the 1st compound listed in claim 12 in copending Application No. 17/075,808, which is the elected species of Example 414 in the instant application.





Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710. 
 
The examiner can normally be reached on Monday-Friday from 8:30 am to 6 pm, Eastern Standard time.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



September 24, 2022
Book XXIV, page 108